—Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered April 20, 1998, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defendant pleaded guilty to attempted burglary in the second *750degree and was sentenced as a second felony offender in accordance with the plea agreement to a determinate prison term of six years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; see also, People v Stokes, 95 NY2d 633).
Cardona, P. J., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.